FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10201

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00256-LDG

  v.
                                                 MEMORANDUM*
CRAIG PAUL WILCOX,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Craig Paul Wilcox appeals from the district court’s judgment and challenges

the ten-month sentence imposed following his guilty-plea conviction for Social

Security fraud, in violation of 42 U.S.C. § 408(a)(4). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wilcox contends that his sentence is substantively unreasonable in light of

the nonviolent nature of his offense, his lack of prior felony convictions, and his

low risk of recidivism. The district court did not abuse its discretion in imposing

Wilcox’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The ten-

month sentence at the bottom of the Guidelines range is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the loss amount and the fact that Wilcox’s offense

continued for six years. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    14-10201